Citation Nr: 9909387
Decision Date: 04/05/99	Archive Date: 06/24/99

DOCKET NO. 96-48 556               DATE APR 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

Entitlement to service connection for bronchitis based on exposure
to mustard gas.

Entitlement to compensation pursuant to the provisions of 38
U.S.C.A. 1151 for a right eye disability, claimed to have resulted
from VA's performance of a cataract extraction and implantation of
an intraocular lens in the right eye and the subsequent removal of
the intraocular lens.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel 

INTRODUCTION

The appellant served on active duty from September 1948 to July
1954.

Unappealed rating decisions of February 1988 and November 1990
denied entitlement to compensation benefits under the provisions 38
U.S.C.A. 351 (now 38 U.S.C.A. 1151) for additional disability of
either eye as a result of surgery performed by VA. The veteran
subsequently filed an application, again seeking section 1151 
benefits for a right eye disorder, claimed as resulting from VA
surgery.

This appeal to the Board of Veteran's Appeals (Board) is taken from
rating decisions of the Roanoke, Virginia, Regional Office (RO) of
the Department of 'Veterans Affairs (VA). A January 1994 rating
decision denied entitlement to service connection for bronchitis on
the basis of exposure to mustard gas. Thereafter, the RO entered a
decision in August 1995 denying entitlement to compensation
pursuant to the provisions of 38 U.S.C.A. 1151 for residual
disability claimed to have resulted from VA's performance of a
cataract extraction and implantation of an intraocular lens in the
"left" eye and the subsequent removal of the intraocular lens.

The Board notes that the August 1995 rating decision identifies the
left eye as the eye upon which surgery was performed; however, the
entire evidence of record demonstrates that, in fact, it was the
right eye for which VA performed the multiple procedures described
in the rating. While VA implanted an intraocular lens in the left
eye, there is no indication from the medical evidence that the
intraocular lens was later removed from the left eye. Further, the
veteran's application for benefits, received in September 1992,
specifically requested compensation for a right eye disorder
pursuant to U.S.C.A. 351. It is this application which led to the
RO's adjudication set forth in its August 1995 rating decision. In
any event, the RO properly treated the application for section 1151
benefits as a new claim, in view of a liberalizing regulation,
which postdated the finally disallowed claims, and which

2 - 

related to adjudication of section 1151 claims. Spencer v. Brown,.
4 Vet. App. 283 (1993). This matter will be further addressed
below.

A September 1996 rating decision again denied service connection
for bronchitis on the basis of exposure to mustard gas. A statement
of the case (SOC) was issued to the appellant in November 1996. It
listed the issues as follows: (1) Entitlement to service connection
for bronchitis secondary to mustard gas exposure and (2)
Entitlement to compensation for residual disability as a result of
a cataract extraction.

The veteran's appeal to the Board was received in November 1996. He
stated that it was his right eye for which he sought compensation
benefits, emphasizing that he had only light perception in the
right eye. He remarked that VA had reached an incorrect decision,
if it considered evidence regarding the left eye rather than the
right eye. The veteran also referred to his claim for disability
resulting from mustard gas exposure. Having reviewed the evidence
of record, the Board concludes that the veteran has perfected two
issues for appeal: (1) Entitlement to service connection for
bronchitis based on exposure to mustard gas and (2) Entitlement to
compensation benefits pursuant to the provisions of 3 8 U. S.C.A.
II 51 for a right eye disability, claimed to have resulted from
VA's performance of a cataract extraction and implantation of an
intraocular lens in the right eye and the subsequent removal of the
intraocular lens.

In the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991), the
United States Court of Appeals for Veterans Claims (Court)
invalidated 38 C.F.R. 3.358(c)(3) which had previously governed the
adjudication of claims under 38 U.S.C.A. 1151. The Court's decision
was affirmed by the United States Court of Appeals for the Federal
Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and was
subsequently appealed to the Supreme Court of the United States
(Supreme Court).

On December 12, 1994, the Supreme Court issued its decision in
Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the earlier
decisions of the Court and the United States Court of Appeals for
the Federal Circuit. On March 16, 1995, amended

- 3 -

regulations were published deleting the fault or accident
requirements of 38 C.F.R. 3.358(c)(3), in order to conform the
controlling regulation to the Supreme Court's decision. In fact,
the RO's August 1995 rating decision applied the amended regulatory
criteria in its adjudication of the veteran's claim for
compensation benefits for a right eye disability pursuant to the
provisions of 38 U.S.C.A. 1151, alleged to have resulted from VA's
performance of a cataract extraction and implantation of an
intraocular lens in the right eye and the subsequent removal of the
intraocular lens.

Recently, Congress amended 38 U.S.C.A. 1151, effective for claims
filed on or after October 1, 1997, to preclude benefits in the
absence of evidence of VA negligence or an unforeseen event. Pub.
L. No. 104-204, 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC
40-97 (Dec. 31, 1997). The appellant's new claim for compensation
benefits pursuant to section 1151 was filed in September 1992.
Accordingly, the claim must be adjudicated in accordance with the
earlier version of 38 U.S.C.A. 1151 and the March 16, 1995 amended
regulations. Thus, neither evidence of an unforeseen event nor
evidence of VA negligence is required here.

The Board next addresses, in historical context, a matter which
must be referred to the RO for proper initial consideration.

Service connection is in effect for the following disabilities:
chronic hepatitis, hepatomegaly and recurrent anasarca, evaluated
60 percent disabling; skin condition associated with liver disease
manifested by hemorrhagic diathesis, ulceration and cellulitis,
evaluated 30 percent disabling; residuals, meniscectomy, right
knee, evaluated 10 percent disabling; and residuals, left knee
injury, postoperative, evaluated 10 percent disabling. A total
rating based on individual unemployability due to service-connected
disabilities has been in effect since August 1, 1964.

An unappealed December 1981 rating decision denied secondary
service connection for diabetes, heart disease, cataracts, and loss
of use of a creative organ. The veteran claimed that these
disorders had resulted from VA's long-term administration of
Prednisone for his service-connected liver disorder. An

- 4 -

unappealed February 1988 rating decision denied service connection
for degenerative joint disease, hernia, loss of a kidney,
diverticulosis and hearing loss, also claimed as secondary to
administration of Prednisone by VA.

In letters dated in February 1996, the veteran alleged that he
experienced multiple problems as the result of steroids which VA
had given him, over a thirteen-year period, for the treatment of
his service-connected liver disorder. He listed the following
problems: cataracts, joint deterioration, loss of use of a creative
organ, diabetes, thin skin/profuse bleeding, peptic ulcers,
vertigo, headaches, muscle weakness/loss of muscle mass, fluid
retention, and weight gain.

A September 1996 rating decision treated a new claim for secondary
service connection for multiple disabilities, based on treatment
for a service-connected disorder with Prednisone, as a request for
compensation benefits pursuant to 38 U.S.C.A. 1151 for the multiple
disorders. Section 1151 benefits were denied for all conditions.
Thereafter, in a letter dated in January 1997, the veteran
indicated that he continued to seek service connection for the
multiple disabilities, claimed secondary to Prednisone
administration for a service-connected disorder, for which the RO
had denied benefits by its rating decision of September 1996. In a
letter received in February 1998, he reiterated his request for VA
benefits based on the disabilities, claimed secondary to Prednisone
administration for a service-connected disorder.

In July 1998, the veteran's records were transferred to the Board
for review of the issues now on appeal. The veteran later submitted
statements directly to the Board indicating, specifically, that he
wished to appeal the September 1996 unfavorable determination with
respect to the multiple disorders and manifestations he had listed.

This current claim for secondary service connection for multiple
disorders has not been correctly addressed in the September 1996
rating action, has not been the subject of a statement of the case,
and is not currently before the Board for consideration. The RO is
directed to restudy this claim, to ascertain which issues

- 5 -

were previously denied in 1981 and 1988, to address any previously
denied and unappealed secondary service connection issues on the
basis of the submission of new and material evidence, and to
address any secondary service connection issues not previously
denied on the basis of all evidence of record. All such issues are
referred to the RO for appropriate consideration.

FINDINGS OF FACT

1. The veteran was not exposed to mustard gas in military service
and his current chronic obstructive pulmonary disease, including
bronchitis, is unrelated to military service.

2. The veteran underwent a right eye intracapsular cataract
extraction with peripheral iridectomy during VA hospitalization in
January 1978; subsequently, during VA hospitalization in June 1982,
the intraocular lens was removed from the right eye and replaced
with a Choyce Mark VIII intraocular lens implant; finally, during
VA hospitalization in July 1992, the intraocular lens was removed
from the right eye.

3. As a result of VA treatment, the veteran now has right eye pain,
inflammation and deformity of the iris and pupil.

4. The veteran has additional right eye disability which was not
certain to result from or intended to result from the VA surgeries
in question.

CONCLUSIONS OF LAW

1. Bronchitis was not incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131, 5107 (West 1991); 38 U.S.C.A. 3.316 (1998).

6 -

2. The requirements for compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151 for right eye disability, claimed to
have resulted from VA's performance of a cataract extraction and
implantation of an intraocular lens in the right eye and the
subsequent removal of the intraocular lens have been met. 38
U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Factual Background

Service medical records disclose that a chest x-ray examination was
performed in April 1954, during hospitalization, when a
circumcision was performed for redundant prepuce. The lung fields
were found to be essentially clear, except for ,,mall areas of
discrete calcifications in the right lower lateral chest. The lungs
were normal to physical examination. Previous clinical and x-ray
examinations of the chest were unremarkable. There is no reference
in service medical records to any complaints, findings or treatment
of a chronic respiratory disorder, including bronchitis; in
addition, no reference is made to any disorders related to mustard
gas exposure.

When the veteran was examined in July 1954 for service separation,
he denied chronic cough, shortness of breath or pain or pressure in
the chest. Physical examination of the lungs was normal. A chest x-
ray was negative.

The veteran was hospitalized at a VA medical facility during April
1962 for surgery i@or a right knee disorder. An incidental finding
on chest x-ray was that he had a healed primary complex in the
right lower lung; otherwise, the appearance of the chest was within
normal limits. Neither bronchitis nor any pulmonary disease was
identified on physical or chest x-ray examinations in postservice
medical records prepared from 1955 through 1982.

7 -

The veteran was hospitalized at a VA medical facility during
January 1978. He underwent extraction of an intracapsular cataract
from the right eye. He was again hospitalized by VA in June 1982 at
which time he underwent a secondary intraocular lens implantation
with a Choyce Mark VIII + 19.

Reports from a private physician disclose that the veteran was
hospitalized in July 1983. A chest x-ray examination showed changes
most likely indicative of sarcoidosis. In October 1983, the
physician reported that the veteran was being treated for
conditions which included emphysema. Subsequent medical records
from private physicians reflect the veteran's evaluation or
treatment for multiple disorders, including chronic obstructive
pulmonary disease and chronic restrictive lung disease.

A VA outpatient report, dated August 3, 1990, reflects that the
veteran reported severe light sensitivity involving the right eye
more so than the left eye. The assessment was that he had iris
fixation involving an intraocular lens implant of the right eye,
with episodes of pain, redness, and decreased vision. A subsequent
outpatient report, dated August 23, 1990, reflects that he reported
fluctuating vision. Examination indicated that an intraocular lens
of the right eye was distorting the right pupil with synechiae from
the pupil impinging the lens. The assessment was uveitis, glaucoma
and hyphema syndrome/cystoid macular edema, right eye. A November
1991 treatment entry indicates that the assessments were choroidal
ischemia of the right eye, and insulin dependent diabetes mellitus.

The veteran underwent an extraction of an intraocular lens from the
anterior chamber of the right eye during VA hospitalization in July
1992. It was reported that the procedure was indicated because of
chronic intraocular inflammation and pain of the right eye.

A claim for service connection for chronic bronchitis was received
in July 1992. The veteran attributed chronic bronchitis to exposure
to mustard gas which reportedly occurred when he removed his gas
mask during a basic training exercise.

-8-

An application for compensation benefits for right eye blindness,
claimed to be due VA treatment was received in September 1992. In
subsequent statements in support of the claim, the veteran
contended that an inferior lens was implanted in the right eye when
VA first performed cataract surgery. He claimed that he began to
experience pain and blurring of vision of the right eye about six
to eight months after surgery and that the defective lens pulled
the pupil out of shape. He maintained that the defective lens was
eventually removed by VA in 1992, but asserted that he continued to
experience pain, as well as running and itching of the right eye.

In letters, dated in March 1996 and in May 1996, the RO requested
that the United States Army Chemical and Biological Defense Command
(CBDCOM) provide information pertaining to the veteran's
participation in any type of testing involving mustard gas. The RO
referred to veteran's account of mustard gas exposure while
stationed at Fort Lee, Virginia, during the period 1950 to 195 1.
The veteran stated that he had run through a building containing
gas during a test of a gas mask.

Added to the record in April 1996 were reports from private
physicians. One physician, in a report dated in February 199 1,
indicated that the veteran had undergone bilateral intraocular lens
implants; the right eye lens was an anterior chamber Choyce lens
which had periodically produced some inflammatory changes in the
right eye. A second physician, in a report dated in September 1995,
indicated that the veteran had been referred for pain in the right
eye. The veteran described right eye pain as a pressure sensation
associated with photophobia and epiphora. fie had a long history of
multiple operations on his eyes. He was aphakic in the eye. Visual
acuity was hand motion. Slit lamp examination revealed an aphakic
eye with a corectopic pupil and vitreous to the incision. The
impression was that the veteran had pain in the right eye secondary
possible to a vitreous traction.

A VA pulmonary examination was performed in June 1996. The veteran
stated that fie had been exposed to gas when his gas mask failed to
function properly during an exercise in service to test the
effectiveness of gas masks. The diagnosis was mild obstructive and
restrictive pulmonary disease.

9 - 

A VA eye examination was performed in June 1996.  It was
found that visual acuity in the right eye was light
perception only.  The diagnoses included aphakia of the right
eye.

A June 1996 letter from CBDCOM informed the RO that it did
not have information which identified the veteran.  However,
CBDCOM provided the following information which relates to
the veteran's claim of mustard gas exposure during service.
According to CBDCOM, it appeared that the veteran might be
describing gas chamber training, given during basic training
and at other times during a soldier's military career.  Prior
to being shipped overseas, it was also common practice to
reinforce the gas chamber training soldiers received in
earlier training.  The gas chamber used tear gas or chlorine.
It was part of the exercise to have troops enter the chamber
and remove the mask or lift away from the face.  This allowed
troops to experience the effects of tear gas (or chlorine)
and impressed upon them the fact that the gas mask did
protect them.  Tear gas and chlorine, in some individuals,
could cause a slight skin irritation, nausea or vomiting.

A report of a VA ophthalmologist, dated in February 1995, was
faxed to the RO in February 1997.  According to the report,
there was a history that the veteran had undergone an
intracapsular cataract extraction, right eye, in January
1978.  Preoperative vision was 20/80.  He was subsequently
unable to wear a contact lens for correction of the right eye
and therefore underwent a secondary implantation of a Choyce
Mark II anterior chamber intraocular lens in that eye in June
1982.  The veteran maintained good vision in the right eye
until August 1990, when he presented with loss of vision
(20/300) in conjunction with Bell's Palsy.  On resolution of
the palsy, the vision never improved.  A CT scan and MRI were
normal, but the Fluorescein Angiogram demonstrated poor
choroidal filling and suggested ocular ischemia.

The report further relates that, in November 1991, the
veteran began having pain in the right eye and inflammation
of the anterior segment was noted on slit lamp 

- 10 -

examination. This was unresponsive to medical treatment, and the
intraocular lens was therefore removed in July 1992. Vision never
improved subsequent to the Bell's Palsy in 1990 and has remained,
in the 20/200 to Counts Fingers range on various examinations since
that time, except for a recording of light perception on May 21,
1993, which was followed by a recording of 20/200 on August 13,
1993.

Clinical inspection of the eyes was performed in February 1995. The
diagnosis was vision reduction OD, in association with Bell's
Palsy, etiology unknown, vascular event suspected, with present
right eye visual acuity reported by the veteran as light
perception. Additional diagnoses were iris atrophy, OD; polycoria,
OD; and adherent leukoma, OD.

The ophthalmologist went on to respond to an RO inquiry as to
whether a loss of ,vision in the right eye was attributable to an
error when a lens implant was performed by VA in 1978. He referred
to a second, replacement lens which was implanted in 1982, and
commented that the veteran's vision had been good until 1990 when
he presented with Bell's Palsy and an ocular ischemic condition.
The physician did not believe that the lens or the implant surgery
caused the reduction of vision.

In addition, the ophthalmologist responded to an RO inquiry as to
whether the veteran's right eye condition had been made worse by VA
surgery and lens implant. .He remarked that the lens, not the
surgery for implantation, caused inflammation and pain. This
resulted in deformity of the iris and pupil. This type of lens was
no longer implanted due to the known occurrence of such
complications.

II. Legal Analysis

The Board notes that the appellant's claims are "well-grounded"
within the meaning of 38 U.S.C.A. 5107(a) (West 1991). That is, he
has presented claims which are plausible. The Board is also
satisfied that all relevant facts have been properly 


developed and that no further assistance to the appellant is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107(a) (West 1991).

A. Service Connection for Bronchitis Based on Mustard Gas Exposure

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991).

Full-body exposure to mustard gas during active military service,
together with the development of a chronic form of any of the
following conditions manifested subsequent thereto, is sufficient
to establish service connection for that condition: laryngitis,
bronchitis, emphysema, asthma, or chronic obstructive pulmonary
disease; conjunctivitis, keratitis, corneal opacities, scar
formation, or the following cancers: Nasopharyngeal; laryngeal;
lung (except mesothelioma); or squamous cell carcinoma of the skin;
acute nonlymphocytic leukemia. 38 C.F.R. 3.316 (1998).

The United States Court of Appeals for Veterans Claims (Court) has
held that, in a claim of service connection based on exposure to
vesicant agents, such as mustard gas, the initial burden of
submitting a well-grounded claim is relaxed. Under 38 C.F.R. 3.316,
a claimant is relieved of the burden of providing medical evidence
of a nexus between current disability and the inservice exposure.
Rather, service connection is granted if the claimant has
experienced (1) full-body exposure, (2) to the specified vesicant
agent, (3) during active military service, and (4) has subsequently
developed the specified conditions. Pearlman v. West, 11 Vet.,App.
443 (1998).

Further, the Court has held that, for purposes of submitting a
well-grounded claim relating to exposure to toxic gases under
C.F.R. 3.316, it must be assumed that lay evidence of inservice
exposure is true. Accordingly, the requirement that a appellant
show documented medical evidence of inservice incurrence, as is
generally required, is inconsistent with the regulation and with a
finding by the Secretary of Veterans Affairs that such evidence may
not exist in an unclassified form for those exposed. See Pearlman.

12 -

The veteran asserts that he was exposed to mustard gas when his gas
mask malfunctioned in a training exercise; further, that he now has
chronic bronchitis which is attributable to the damage to his lungs
from exposure to mustard gas. In view of the Court's jurisprudence
in the Pearlman decision discussed above, the Board determines that
the veteran has submitted a well-grounded claim. Specifically, the
veteran is competent to state that he was exposed to mustard gas
during military service; further, the medical evidence demonstrates
that he now has emphysema and chronic obstructive pulmonary
disease, two of the conditions specified by the regulation.
Although the medical evidence does not specifically state that the
veteran has bronchitis, he has been found to have pulmonary
diseases associated with chronic bronchitis and set forth in the
regulation, and the Board does not dispute that he may well have
bronchitis. In any event, since a well- grounded claim has been
submitted, the Board must now examine the credibility of the
veteran's assertion of inservice exposure to mustard gas.

Here, the RO undertook development of the evidence by obtaining the
veteran's service medical records. In addition, the RO contacted a
service department agency which maintains information about the
Army's chemical and biological weapons testing programs. That
agency has not verified the veteran's claimed exposure to mustard
gas. Although the veteran may well have been involved in training
exercises during which he was exposed to tear gas or chlorine,
there is no service department verification of his participation in
testing which involved mustard gas. The Board determines that the
report of the service department agency indicating that the veteran
was not involved in mustard gas testing during active military
service has greater probative value than the veteran's unsupported
assertion that inservice testing involved such exposure.

In this case, the evidence unfavorable to the claim outweighs that
which is favorable to the claim. There is not an approximate
balance of positive and negative evidence regarding the issue on
appeal, so as to warrant application of the doctrine of the benefit
of doubt. 38 U.S.C.A. 5107(b) (West 1991).

- 13 -

B. Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A.
1151 for Disability Claimed to have Resulted from VA's Performance
of Right Eye Surgeries

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court
invalidated 38 C.F.R. 3.358(c)(3), on the grounds that that section
of the regulation, which included an element of fault, did not
properly implement the statute. The provisions of 3 8 C.F.R. 3.358,
excluding section (c)(3), remained valid. See Brown v. Gardner, 115
S. Ct. 552, 556 n.3 (1994). In pertinent part, 38 U.S.C.A. 1151
provides that where any veteran shall have suffered an injury, or
an aggravation of an injury, as the result of hospitalization,
medical or surgical treatment, not the result of such veteran's own
willful misconduct, and such injury or aggravation results in
additional disability or death, compensation shall be awarded in
the same manner as if such disability or death were service-
connected.

38 C.F.R. 3.358, the regulation implementing that statute,
provides, in pertinent part, that in determining if additional
disability exists, the beneficiary's physical condition immediately
prior to the disease or injury on which the claim for compensation
is based will be compared with the subsequent physical condition
resulting from the disease or injury. As applied to medical or
surgical treatment, the physical condition prior to the disease 'or
injury will be the condition which the specific medical or surgical
treatment was designed to relieve. Compensation will not be payable
for the continuance or natural progress of disease or injuries for
which the hospitalization, etc., was authorized. In determining
whether such additional disability resulted from a disease or
injury or an aggravation of an existing disease or injury suffered
as a result of hospitalization, medical or surgical treatment, it
will be necessary to show that the additional disability is
actually the result of such disease or injury or an aggravation of
an existing disease or injury and not merely coincidental
therewith. 38 C.F.R. 3.358(b),(c)(1). 38 C.F.R. 3.358(c)(3) (1998)
now provides as follows:

14 - 

Compensation is not payable for the necessary consequences of
medical or surgical treatment or examination properly administered
with the express or implied consent of the veteran, or, in
appropriate cases, the veteran's representative. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered.

The appellant asserts that he now has additional disability of the
right eye because of various complications which arose from VA
surgeries following removal of a cataract from that eye, and the
insertion and subsequent removal of an intraocular lens. He
contends that additional disability affecting the right eye is
manifested as pain, running and itching; blurring of vision; and
distortion of the shape of the pupil. A review of the medical
evidence reflects that VA twice performed right eye surgery for
implantation of an intraocular lens; ultimately, a third procedure
was performed for removal of an intraocular lens because of chronic
inflammation and pain. The record also documents complaints of
decreased visual acuity of the right eye, and it appears that the
veteran now has severely limited vision in the right eye. Here,
there is no dispute that the veteran had a cataract of the right
eye which preexisted any of the three surgical procedures. The
pertinent inquiry here is whether or not he has additional right
eye pathology specifically attributable to the above-noted surgical
procedures.

In view of the veteran's medical history, the RO sought medical
opinion from a VA ophthalmologist as to any relationship between
the veteran's various eye problems and the surgeries performed by
VA for removal of a cataract, followed by intraocular lens
implantations and subsequent removal. A VA eye specialist provided
an opinion which includes an in-depth recitation of pertinent
history, thus reflecting a review of the record. The specialist
determined that diminished visual acuity had not resulted from the
intraocular lens or the surgeries for the implantation or removal
of various intraocular lenses. Further, however, the

- 15 -

specialist determined that inflammation and pain of the eye, as
well as deformity of the iris and pupil had been caused by a type
of lens which had been implanted in the right eye. He commented
that the type of lens, which had produced the pathology involving
the veteran's right eye, was no longer used because of the
complications associated with its use. The Board discerns from that
comment that the specialist implicitly found that the pathology
attributable to the use of the intraocular implant was not certain
to result from or intended to result from the use of the lens
implant.

The evidence now of record supports a finding by the Board that the
veteran has additional disability resulting from VA surgical
treatment of a right eye cataract. That additional disability
consists of pain and inflammation of the eye, and deformity of the
iris and pupil; however, decreased visual acuity is not a
manifestation of additional disability attributable to VA surgical
treatment. In reaching its determination, the Board has been
mindful of the doctrine of the benefit of the doubt. 38 U.S.C.A.
5107(b) (West 1991).

ORDER

Entitlement to service connection for bronchitis based on exposure
to mustard gas is denied.

Entitlement to compensation pursuant to the provisions of 38
U.S.C.A. 1151 for right eye disability, claimed as a result of VA's
performance of a cataract extraction and implantation of an
intraocular lens in the right eye and the subsequent removal of the
intraocular lens, is granted.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 16 -

